EXHIBIT 31.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 I, Peter Hellwig, certify that: 1. I have reviewed this Report on Form 10-Q of Stakool, Inc.; 2. Based on my knowledge, this report does not contain any untrue statementof a material fact or omit to state a material fact necessary to make thestatements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by this report; thisreport; 3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all materialrespects the financial condition, results of operations and cash flows ofthe registrant as of, and for, the periods presented in thisreport; 4. I amresponsible for establishing and maintaining disclosure controls andprocedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) andinternal control over financial reporting (as defined in Exchange ActRules 13a-15(f) and 15d-15(f)) for the registrant and have: a. Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under oursupervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, ismade known to us by others within those entities, particularlyduring the period in which this report is being prepared; b. Designed such internal control over financial reporting, or causedsuch internal control over financial reporting to be designed underour supervision, to provide reasonable assurance regarding thereliability of financial reporting and the preparation of financialstatements for external purposes in accordance with generallyaccepted accounting principles; c. Evaluated the effectiveness of the registrant'sdisclosure controls and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this report basedon such evaluation; and d. Disclosed in this report any change in the registrant'sinternal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annualreport) that has materially affected, or is reasonably likely tomaterially affect, the registrant's internal control overfinancial reporting; and 5. I havedisclosed, based on my most recent evaluation of internal control overfinancial reporting, to the registrant's auditors and the auditcommittee of the registrant's board of directors (or personsperforming the equivalent functions): a. All significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the registrant'sability to record, process, summarize and report financialinformation; and b. Any fraud, whether or not material, that involves management orother employees who have a significant role in the registrant's internal control over financial reporting. Date: November 18, 2011 By:/s/ Peter Hellwig Peter Hellwig Principal Executive Officer
